Citation Nr: 1324721	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disability, status post-total replacement, as due to the service-connected left knee disability, status post-total replacement.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1952 to April 1954, including service in Korea during the Korean War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that denied the benefits sought on appeal.

The evidence of record, to include the statements and testimony of the Veteran and his wife, reflects the Veteran has consistently asserted his right knee claim is based on secondary service connection-that is, his right-knee disability is due to his service-connected left knee disability.  Hence, the Board has styled that issue as shown on the cover sheet.

In August 2008, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In December 2012, the Veteran appeared at a Board hearing via Video Conference before the undersigned Veterans Law Judge.  Transcripts of both hearings are in the claims file and have been reviewed.

Pursuant to the February 2013 Board decision, in a rating decision also dated in February 2013, the Appeals Management Center (AMC) in Washington, DC, granted service connection for the residuals of the total left knee replacement with an initial 60 percent rating, effective in September 2008.  There is no indication in the paper or Virtual claims file that the Veteran appealed either the assigned initial rating or effective date.  Thus, the left knee issue is no longer before the Board and will not be addressed in the decision below.  See 20.200 (2012); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The Board remanded the case in February 2013 to the AMC for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be advised if further action is required on his part.


REMAND

The May 2013 VA examination report reflects the examiner opined the Veteran's right knee disability was not caused by the service-connected left knee disability.  The examiner did not, however, address whether the service-connected left knee disability aggravated-that is, chronically worsens, the right knee disability.  Thus, the case must be remanded so the examiner may address the issue of aggravation.

The examiner opined that the current back disability was not related to an in-service injury.  She stated that the back disability was not identified until almost 50 years after service and opined that the current disability was due to aging and genetic factors.  The record; however, shows that the Veteran received chiropractic treatment for a back disability in 1987, and testified that he began receiving such treatment within one week of his return from service.  Although, the examination report included apparent information from a medical text, the examiner did not provide reasons for concluding that the back disability was genetic or age related.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the claims file to the examiner who conducted the May 2013 examination.  

a.  Ask the examiner to opine whether there is at least a 50-percent probability that the service-connected left knee disability aggravates-that is, chronically worsens the right knee disability?

If so, the examiner should state whether there is medical evidence created prior to the aggravation or between the time of aggravation and the current level of disability that would show a baseline of right knee disability prior to the aggravation.

b.  The examiner should consider the report of chiropractic treatment in 1987 and the testimony that he received chiropractic treatment within one week of service; as well as the other evidence of record.

She should consider whether the current back disability is the result of the reported back injury in service.  She should provide reasons for this opinion.  If she rejects the Veteran's reports, she should provide reasons for doing so.

If the examiner continues to believe that the current back disability is the result of genetics or the aging process, she should provide reasons for this conclusion.  

In the event the examiner who conducted the May 2013 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  If any decision on appeal remains in any way adverse to the Veteran, the AMC/RO should issue a supplemental statement of the case (SSOC). 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



